FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MYRNA LIM,                                       No. 10-16269

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05083-CRB

  v.
                                                 MEMORANDUM *
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted January17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Myrna Lim appeals pro se from the district court’s judgment dismissing her

action arising under various federal, state, and local laws, alleging numerous




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Lim’s request
for oral argument is denied.
causes of action against the City and County of San Francisco, the San Francisco

Ethics Commission and members of that Commission. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal, Knievel v.

ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Lim’s First Amendment claim because

Lim failed to allege facts sufficient to show that her expressive conduct was a

motivating factor for the alleged adverse action. See Marez v. Bassett, 595 F.3d

1068, 1074 (9th Cir. 2010).

      The district court properly dismissed Lim’s equal protection claim because

Lim failed to allege facts sufficient to show that defendants acted with the intent to

discriminate against her on the basis of her membership in a protected class or that

she was similarly situated to candidates who received public funding. See

Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005).

      The district court properly dismissed Lim’s due process claim because Lim

failed to allege facts sufficient to show that she had any constitutionally protected

interest in her reputation. See WMX Techs., Inc. v. Miller, 197 F.3d 367, 373 (9th

Cir. 1999) (en banc).

      The district court properly dismissed Lim’s malicious prosecution claim as

time-barred. See Cline v. Brusett, 661 F.2d 108, 110 (9th Cir. 1981) (a malicious


                                           2                                    10-16269
prosecution action accrues under federal law when the plaintiff knows or should

know that the action has been terminated in her favor).

      The district court properly dismissed Lim’s conspiracy claim because the

insufficiency of her allegations “to support a section 1983 violation precludes a

conspiracy claim predicated upon the same allegations.” Cassettari v. Nevada

County, Cal., 824 F.2d 735, 739 (9th Cir. 1987).

      The district court did not abuse its discretion by dismissing Lim’s complaint

without leave to amend because Lim conceded at oral argument that there were no

additional facts that she knew of which she could include in her amended

complaint. See Cato v. United States, 70 F.3d 1103, 1106-07 (9th Cir. 1995)

(dismissal without leave to amend is not an abuse of discretion where amendment

would be futile).

      Lim’s remaining contentions, including those concerning her state and local

law claims, are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Appellees’ request for judicial notice, filed on January 12, 2011, is granted.

      AFFIRMED.


                                          3                                    10-16269